Exhibit SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of November 30, 2009, by and between NaturalNano, Inc., a Nevada corporation (the “Company”), and the subscribers identified on the signature page hereto (each a “Subscriber” and collectively, the “Subscribers”). WHEREAS, the Company and each Subscriber are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscribers (the “Offering”), as provided herein, and such Subscribers shall purchase (i) up to an aggregate $225,000 (the “Principal Amount”) of 10% Subordinated Secured Convertible Promissory Notes (the “Notes”) of the Company, a form of which is annexed hereto as Exhibit A; and (ii) share purchase warrants (the “Warrants”) in the form attached hereto as Exhibit B. WHEREAS, the Note shall be offered at a purchase price of $225,000 (the “Purchase Price”) and shall mature on the date that is fifteen (15) months following the Closing Date (the “Maturity Date”).Additionally, such Notes shall be convertible into shares of the Company’s Common Stock (the “Conversion Shares”) at any time prior to the Maturity Date at a price per share equal to $0.005 (the “Conversion Price”).The Warrants shall entitle the Subscribers to purchase shares of the Company’s Common Stock equal to 100% of the number of shares that would be issuable upon full conversion of the Notes at the Conversion Price (the “Warrant Shares”) and shall be exercisable at a price of $0.025 per share.The Notes, Conversion Shares, the Warrants and the Warrant Shares are collectively referred to herein as (the “Securities”); and WHEREAS, the aggregate proceeds of the Offering shall be held in escrow pursuant to the terms of a Funds Escrow Agreement to be executed by the parties substantially in the form attached hereto as Exhibit C (the “Escrow Agreement”). NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscribers hereby agree as follows: 1.
